DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-8, 11-12, 14-15, 17-20, and 23-27 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the planning and management module.”  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 11-12, 14-15, 17-20, and 23-27 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a method; claim 8 is directed to a computer-program product; and claim 15 is directed to a computer system. Thus, independent claims 1, 8, and 15 are directed to a statutory category of invention.  
However, claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The abstract idea of the independent claims is: 
creating a certification argument with one or more certification goals; 
linking the one or more certification goals to one or more evidences that support the one or more certification goals; 
identifying one or more rationales that demonstrate a sufficiency of each of the one or more certification goals; 
linking the one or more evidences to the one or more rationales for each of the one of more certification goals; 
linking one or more tasks, that can generate the one or more evidences, to the certification argument; 
linking one or more contexts, for the one or more certification goals, to the certification argument; 
determining one or more relationships between the one or more certification goals, the one or more evidences, the one or more rationales, the one or more tasks, and the one or more contexts; and
wherein the one or more relationships define dependencies between the one or more certification goals; 
wherein the one or more certification goals are enjoined from certification unless related certification goals, for which they are dependent, are satisfied; and
utilizing the certification argument to evaluate a certification effort.
	
Step 2A, Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting generic computing components, nothing in the claim element precludes the steps from practically being performed in the mind. In this case, an individual could mentally or manually create certification goals; map evidence, tasks, and a context to the certification goals; determine relationship there between; and evaluate a certification effort. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, other than reciting generic computing components, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. managing a certification process. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional elements relating to computing elements (claim 1: “computer-implemented”; “certification management system server”; “one or more modules”; “memory”; “certification argument building component”; “certification management server”; “assessment module”; claim 8: “computer-program product”; “non-transitory computer-readable storage media”; “program instructions”; “processor”; “assessment module”; claim 15: “computer system”; “computer-readable storage media”; “program instructions”; “processors”; “assessment module”) are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Applicant’s specification demonstrates generic computing elements, as seen in para. [0069], [0070]. There’s no indication that the other computing elements are anything but generic hardware and/or software, where the combination of elements is also nothing more than a generic computing system.  
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant is referred to the Step 2A, Prong 2 analysis for the generic computing elements, where it was determined that the computing elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). 
	Further, the claims in the instant application do not constitute significantly more because the claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as seen in applicant’s specification in para. [0069], [0070]. 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claims 3-7, 11-12, 14, 17-20, and 25-27 are not directed to any additional abstract ideas but are directed to narrowing the abstract idea and therefore would still fall into the same groupings above (Mental Processes include: claim 3 and 17: “track[ing] approvals”; claims 4, 11, 18: “assemble[ing]... and executing one or more models”; claims 5, 12, 19: “generate[ing] a document”; claims 6 and 20: “generate[ing] a notification”; claims 7 and 14: “modifying tasks”; claim 25: “identifying”; claim 26: “evaluating… indicating”; claim 27: “generate… determine”). The computing elements (claim 3: “approval module”; claim 5: “regulatory submission module”; claim 7: “planning and management module”) are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components, as seen in para. [0069], [0070] of applicant’s specification (see MPEP 2106.05(f)). This does not integrate the judicial exception; likewise, it is not significantly more.
Claims 23-24 further describe the nature, structure, and/or content of “one or more engineering models”; “the physical descriptions.” While helpful, this is not significantly more, and merely serves to narrow the abstract idea. Therefore, it would still fall into the same groupings above. The computing elements (claim 26: “certification argument assessment component”) are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components, as seen in para. [0069], [0070] of applicant’s specification (see MPEP 2106.05(f)). This does not integrate the judicial exception; likewise, it is not significantly more.
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
In sum, claims 1, 3-8, 11-12, 14-15, 17-20, and 23-27 are rejected under 35 USC 101 as being directed to non-statutory subject matter.  

No Prior Art Rejection Applied for Claims 1, 3-8, 11-12, 14-15, 17-20, and 23-27
	Examiner has withdrawn the previous rejection under 35 U.S.C. 103 of claims 1, 3-8, 11-12, 14-15, 17-20, and 23-27.
	Applicant has persuasively argued that the combination of references does not teach or disclose the combination of features recited in claims 1, 8, and 15, as amended. Specifically: 
creating, by the processor, a certification argument with one or more certification goals;
linking the one or more certification goals to one or more evidences that support the one or more certification goals;
identifying one or more rationales that demonstrate a sufficiency of each of the one or more certification goals;
linking the one or more evidences to the one or more rationales for each of the one of more certification goals;
linking one or more tasks, that can generate the one or more evidences, to the certification argument;
linking one or more contexts, for the one or more certification goals, to the certification argument;
determining, by an assessment module connected to the one or more non-transitory computer-readable storage media, one or more relationships between the one or more certification goals, the one or more evidences, the one or more rationales, the one or more tasks, and the one or more contexts; and
wherein the one or more relationships define dependencies between the one or more certification goals; and
wherein the one or more certification goals are enjoined from certification unless related certification goals, for which they are dependent, are satisfied.
Mehta does not teach or suggest “wherein the one or more certification goals are enjoined from certification unless related certification goals, for which they are dependent, are satisfied.” Instead, Mehta (US 20140081700) discloses linking objectives, requirements, risks, tests, and plans to each other for evaluation of an R&D activity (see para. [0038]). 
Likewise, King does not teach or suggest “wherein the one or more certification goals are enjoined from certification unless related certification goals, for which they are dependent, are satisfied.” King instead focuses on generating certification efforts for business processes, and not for products and services (see para. [0063]). 
Similarly, Sanghvi does not teach or suggest “wherein the one or more certification goals are enjoined from certification unless related certification goals, for which they are dependent, are satisfied.” Instead, Sanghvi focuses on generating compliance reports for harmonized test results associated with control objectives of regulations of managed entities, not for products and services (see para. [0005]). 
Lastly, Tamas does not teach or suggest “wherein the one or more certification goals are enjoined from certification unless related certification goals, for which they are dependent, are satisfied.” Tamas instead focuses on generating certifications for learning outcomes of learners, and not for products and services (see para. [0025]). Further, in Tamas, the parent and child relationships are created/recorded as links (for example URL links) between certificate data records. The certificate data records include data structures, assigned parameter values, and assigned parent/child relationships (see para. [0030]). Tamas fails to disclose creation of parent/child relationships using dependency lines created between the goals, evidences, rationales, tasks, and contexts. 
After updating the search, examiner identified additional references. However, they do not teach the features above. Specifically:
Santos et al. (US 20080270207) does not teach or suggest “wherein the one or more certification goals are enjoined from certification unless related certification goals, for which they are dependent, are satisfied.” Instead, Santos focuses on compliance monitoring relating to the sufficiency of IT risk management documentation as it is uploaded or entered into a system (see para. [0026]).
Narasimhan (US 20180341915) does not teach or suggest “wherein the one or more certification goals are enjoined from certification unless related certification goals, for which they are dependent, are satisfied.” Instead, Narasimhan focuses on tracking and managing regulatory certificates of an aircraft component during a lifecycle of the aircraft component (see para. [0004]).
Cappel et al. (US 20080133295) does not teach or suggest “wherein the one or more certification goals are enjoined from certification unless related certification goals, for which they are dependent, are satisfied.” Instead, Cappel focuses on collecting and processing investor certifications of regulatory or tax status (see para. [0002]).
Kim (US 20050108030) does not teach or suggest “wherein the one or more certification goals are enjoined from certification unless related certification goals, for which they are dependent, are satisfied.” Instead, Kim focuses on consolidating certification requirements and further assisting a professional in setting goals and tracking progress toward those certification goals (see para. [0008]).
Accordingly, Mehta, King, Sanghvi, and Tamas, in addition to the newly cited references, alone or in combination fail to teach or suggest the features of claims 1, 8, and 15, as amended. Dependent claims 3-7, 11-12, 14, 17-20, and 23-27 are also indicated as having no prior art rejection applied.
Examiner notes that while applicant has overcome the art of record, the application is not in condition for allowance, given the outstanding rejection under 35 USC § 101.

Response to Arguments
	Applicant’s arguments filed 6/30/22 have been considered but are not persuasive. Examiner’s response below is presented in the same order as applicant’s, with applicant’s own headings used for organizational purposes.

Claim Objections
Applicant is thanked for their amendments overcoming the previous objections. Examiner has withdrawn them.

Claim Rejections - 35 USC § 101
	On pages 8-10 of remarks (applicant’s page numbering), applicant offers arguments relating to the rejection under 35 USC § 101. Examiner is unpersuaded.
	On page 9, applicant states: ‘Applicant submits that the method recited in claim 1 includes limitations for a certification management system server having one or more modules that create a certification argument using a certification argument building component of a certification management server. The method incorporates at least two distinct units of hardware, a certification management system server, and a separate certification management server. Accordingly, the method is not abstract.
	In Step 2A, Prong 2, the Office alleged that the abstract idea is not integrated into a practical application. Applicant submits that evaluating a certification effort is a practical application of the alleged judicial exception because it addresses problems that have beset the prior art.’
	However, this is not persuasive. Simply appending generic computing elements, as applicant has done, does not automatically translate into patent eligibility. In applicant’s case, these generic computing elements are being used after the fact to implement the abstract idea. As examiner stated previously and explained in the rejection above, this route to eligibility is not supported by MPEP 2106.05(f).
	On pages 9-10, applicant continues: ‘As discussed above for Step 2A, Prong 1, Applicant believes that the independent claims, as amended, do more than recite conventional activities. The Federal Circuit in BASCOM held that claims that were directed to an abstract idea were nonetheless patent eligible because the claims recited a technical way to satisfy an existing problem. BASCOM Glob. Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1351 (Fed. Cir. 2016). Like BASCOM, the disclosed claims solve problems associated with the prior are because they provide for a quick and efficient navigation of certification goals and access of data distributed across organizational boundaries. 
Accordingly, Applicant submits that the independent claims, as amended, are a practical application of the alleged judicial exception. 
The recited claims contain an inventive concept that transform the alleged judicial exception into a practical application of an abstract idea. By efficiently navigating to any certification goals and accessing data distributed across organizational boundaries, the elements of the independent claims go beyond what could be done by a human. In Step 2B, the Office alleged that the additional elements of the recited claims do not amount to significantly more than the judicial exception. Applicant submits for the reasons stated above in Step 2A Prong 1, that the recited claims do amount to more than the judicial exception because they improve the way a computer operates resulting in a more accurate and faster certification effort. Accordingly, Applicant believes that the recited claims, as amended, are directed to patentable subject matter and withdrawal of the 101 rejections is respectfully requested.
	As examiner previously explained, it appears that applicant has made an improper comparison, given that applicant 1) has not established a technical problem, as was accomplished in BASCOM; 2) has not established a technical solution to that problem, as was accomplished in BASCOM. Applicant’s own specification, at para. [0001], reinforces this point: ‘The invention relates generally to the field of regulatory approvals and certifications for marketing and selling products.’ Thus, examiner finds this argument unpersuasive, since the claimed invention describes a method of managing certification, as opposed to a technical solution to customizable filtering.
	For the reasons set forth previously in Step 2A, Prong 2, examiner maintains that the additional elements are not significantly more (see MPEP 2106.05(f)). 
	Accordingly, examiner maintains the rejection under 35 USC § 101.

Claim Rejections - 35 USC § 103
Applicant argues the rejection under 35 USC § 103 on pages 10-13. As noted above, Applicant has persuasively argued that the combination of references does not teach or disclose: wherein the one or more certification goals are enjoined from certification unless related certification goals, for which they are dependent, are satisfied.
Accordingly, examiner has withdrawn the rejection under 35 USC § 103. Examiner notes that while applicant has overcome the art of record, the application is not in condition for allowance, given the outstanding rejection under 35 USC § 101.
	In summary, examiner has responded to all of applicant’s arguments. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20080270207, directed to compliance monitoring relating to the sufficiency of IT risk management documentation; 
US 20180341915, directed to tracking and managing regulatory certificates of an aircraft component during a lifecycle of the aircraft component;
US 20080133295, directed to collecting and processing investor certifications of regulatory or tax status;
US 20050108030, directed to consolidating certification requirements and further assisting a professional in setting goals and tracking progress toward those certification goals.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        7/21/22
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689